DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                      LLOYD ANTONIO NEAL,

                             Appellant,

                                 v.

                        STATE OF FLORIDA,

                              Appellee.

                           No. 2D20-841



                        September 15, 2021

Appeal from the Circuit Court for Pinellas County; Philip J.
Federico, Judge.

Howard L. Dimmig, II, Public Defender, and Maureen E. Surber,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Kiersten E.
Jensen, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.


CASANUEVA, BLACK, and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                  -2-